DONNELLY, Judge.
This case grew out of the layoff situation discussed in Missouri Division of Employment Security v. Labor & Industrial Relations Commission of Missouri, William F. Rothman, et al., 651 S.W.2d 145 (Mo. banc 1983). Distinguishing features of this case include the fact that although this claimant, Richard D. Piveral, was low in seniority, it was not necessary for him to be laid off because of the number of persons with higher seniority who volunteered to be considered for layoff. Nevertheless, he volunteered and the employer subsequently laid him off. In addition, claimant’s testimony indicated he did not make an active and earnest search for work from November 11, 1979, through November 24, 1979.
The Appeals Tribunal, affirming the Division’s deputy, held that claimant was disqualified because he had left work voluntarily, and ineligible for benefits because he had not been actively seeking work after the layoff. The Commission reversed the first of those determinations, relying on its decision in Rothman. It affirmed the Tribunal’s determination that because claimant did not make an active and earnest search for work, he was ineligible for benefits from November 11, 1979, through November 24, 1979. The circuit court affirmed the decision of the Commission. The Court of Appeals, Western District, affirmed the judgment of the circuit court. The cause was then certified to this Court. We review as if on original appeal. Mo. Const. art. V, § 10.
The Commission agreed with the Appeals Tribunal that claimant had not been actively and earnestly seeking work after the layoff, and that determination is not in issue on this appeal. The only issue before this Court is whether his volunteering to be considered for layoff rendered his unemployment voluntary and uncompensable under Chapter 288, RSMo 1978. That issue was determined in Rothman. Piveral was not disqualified for volunteering to be considered for layoff. However, as the finding that he is ineligible for benefits for failing actively and earnestly to seek work after layoff is not in dispute, he is not entitled to compensation for the period from November 11, 1979, through November 24, 1979.
The judgment of the trial court is affirmed.
All concur.